January 24, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549-4720 Re: American Century World Mutual Funds, Inc. (the "Registrant") Post-Effective Amendment No. 53 under 1933 Act File No. 33-39242, and Amendment No. 53 under 1940 Act File No. 811-06247(collectively, the “Amendment”) Ladies and Gentlemen: Pursuant to Section 101(a) of Regulation S-T and Rule 485(a) under the Securities Act of 1933, the Registrant hereby submits for filing the Amendment to the Registration Statement on Form N-1A. The principal purposes of the Amendment are to: (i) alter the investment strategy for the fund; and (ii) make certain non-material changes deemed appropriate by the Registrant. If there are any questions or comments regarding this filing, please contact the undersigned at (816) 340-4916. Sincerely, /s/Daniel K. Richardson Daniel K. Richardson Assistant Secretary American Century Investments P.O. Box 410141, 4500 Main Street 1-800-345-2021 or 816-531-5575 Kansas City, MO 64141-0141 www.americancentury.com
